DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1, 3 – 5, 7 and 9 – 11. Claims 2, 6 and 8 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 5, 7 and 9 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the electrical relay is directly connected to fixed cam follower means” in line 33; however the amendment fails to find support in the specification or in the drawings.  Applicant is advised to disclose where in the specification support for the amendment can be found or to delete the limitation as it constitutes new matter.
Claims 3 – 5, 7 and 9 – 11 are rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1, 5, 7 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jendraszczak (FR 2 927 295 A1) as cited by applicant (and citing Machine translation (MT) provided on 01/07/2021) in view of Schauble (DE 10 2010 056 363 A1).
Regarding Independent Claim 1, Jendraszczak teaches a wiper system for a glazed surface of a motor vehicle including a screen wash system adapted to be used in association with a reservoir containing a washing fluid (Fig. 1), said wiper system comprising: a motor (drive motor, 1) that drives at least one wiper arm; two nozzles (nozzles, 7 and 8), a first nozzle of two nozzles being configured to deliver the jet of fluid at a  windshield of the motor vehicle (MT lines 184 – 200);  a pump (bidirectional pump, 5) to be fluidly connected to said reservoir (tank 6 of washing fluid), the pump (5) being a two-way pump configured to be driven in two opposite directions of rotation to supply the first nozzle or the second nozzle (MT lines 184 – 200), a switch (Annotated Fig. 5) having a first position for supplying said first nozzle with the jet of fluid at the wind shield and a second position for supplying said second nozzle with the jet of fluid at the windshield (MT lines 190 – 200) and means for generating electrical control signals (MT lines 178 – 184) linked to the drive motor (1) configured to generate electrical control signals which vary according to the angular position of the wiper arm on the glazed surface (MT lines 178 – 184), and a selective electrical component (electric control module, 9) for powering the two-way pump (5) in the first position, via the electrical control signal means for generating electrical control signals connected to the drive motor (1) according to the angular position of the wiper arm on the glazed surface (MT lines 179 – 200; (MT  lines 137 – 145), according to the angular position of the wiper arm on the glazed surface (MT lines 179 – 200; and further outlined in Applicant own disclosure - Applicant’s specification on page 1, line 28 – page 2, line 10 - The document FR2927295 discloses a system for wiping a glazed surface of a motor vehicle including a screen wash system adapted to be used in association with a reservoir containing a washing fluid. This wiper system comprises a motor for driving a wiper arm and means for generating electrical control signals linked to the drive motor and adapted to generate electrical control signals (FIXED_STOP, PUMP) which vary according to the angular position of the wiper arm on the glazed surface. The screen wash system comprises a two-way pump designed to be fluidly connected, on the one hand, to said reservoir, and, on the other hand, to nozzles placed on the wiper arm and capable of delivering at least two jets of fluid on either side of the arm onto the windshield. The two-way pump 

    PNG
    media_image1.png
    461
    562
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    352
    533
    media_image2.png
    Greyscale

Jendraszczak does not teach the electrical relay is directly connected to fixed cam follower means, however, Examiner, however, notes that the applicant fails to provide any criticality in having the electrical relay is directly connected to fixed cam follower means provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the electrical relay is directly connected to fixed cam follower means, as desired by the user to provide a more compact arrangement.  Further, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electrical relay is directly connected to fixed cam follower means, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Jendraszczak, further, does not teach a second nozzle being configured to deliver a jet of fluid at a rear screen of the motor vehicle, a switch having a second position for supplying said at least one nozzle configured to deliver a jet of fluid at the rear screen under the control of said switch, and a selective electrical component for shunting said means for generating electrical control signals in the second position.

It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the washer system of Jendraszczak to further include at least another nozzle of which is configured to deliver a jet of fluid at the rear screen of a vehicle, a switch having at least a first position for supplying said at least one nozzle configured to deliver a jet of fluid at the windshield, and a second position for supplying said at least one nozzle configured to deliver a jet of fluid at the rear screen under the control of said switch, as taught by Schauble, to provide a device with a control system that allows for making a washing liquid available to the nozzle opening and further when reversing no more liquid emerges from nozzle openings, thus saving on the waste from washing fluid.
Regarding claim 5, Jendraszczak, as modified, teaches the wiper system further comprising a first electrical line (16) directly connecting a first output of the switch (Annotated Fig. 5) to said two-way pump (5), and a second electrical line (17) connecting a second output of the switch (Annotated Fig. 5) to said two-way pump (5), via an input and output (13 and 14) of the means for generating electrical control signals (9), the electrical bypass line (12) being arranged to directly connect the input and the output of the means for generating electrical control signals (MT lines 201-223).
Regarding claim 7, Jendraszczak, as modified, teaches the wiper system further comprising a first electrical line (16) directly connecting a first output of the switch (Annotated Fig. 5) to said two-way pump (5); and a second electrical line (17) connecting a second output of the switch (annotated Fig. 5) to said two-way pump (5).
Regarding claim 9, Jendraszczak, as modified, teaches the wiper system wherein said means for generating electrical control signals comprise: the surface forming a cam (cam, 40)  rotationally and concentrically connected to the shaft of the drive motor (1; MT lines 80 – 97), the fixed cam follower 
Regarding claim 10, Jendraszczak, as modified, teaches the wiper system wherein the surface forming the cam (40) comprises conductive tracks in the form of an arc (inside arc shaped tracks as shown in Fig. 2), and in that the fixed follower means (42 and 43) are sliding contacts which come into electrical contact with the conductive tracks (Figs. 2), according to the angular positions occupied by said cam (40; MT lines 224 – 263).
Regarding claim 11, Jendraszczak, as modified, teaches the wiper system wherein the switch (Annotated Fig. 5) comprises a double switch (Annotated Fig. 5). 

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jendraszczak (FR 2 927 295 A1) in view of Schauble (DE 10 2010 056 363 A1) and Alix (FR 2 679 851 A1).
Regarding claim 3, Jendraszczak, as modified, all of the elements of claim 2 as discussed above.
 Jendraszczak further teaches the wiper system wherein said selective electrical component (9) comprises an electrical bypass line (12) connected in parallel with said means for generating electrical control signals (40).
 Jendraszczak does not explicitly teach a diode connected in the electrical bypass line.
Alix, however, teaches a diode (D1 – D3) connected in the electrical bypass line (wire, 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the washer system of Jendraszczak to further include a diode connected in the electrical bypass line, as taught by Alix, to provide a device with a single pump to provide washer fluid to both front and back windshield surfaces.
Regarding claim 4, Jendraszczak, as modified, all of the elements of claim 3 as discussed above.
 Jendraszczak does not explicitly teach the wiper system wherein the polarization of said diode is selected to be in the blocking state in the first position and in the conducting state in the second position of the switch.
Alix, however, teaches the wiper system wherein the polarization of said diode (D1 – D3) is selected to be in the blocking state in the first position and in the conducting state in the second position of the switch (Page 6, line 8 – Page 7, line 36).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the washer system of Jendraszczak to further include the polarization of said diode is selected to be in the blocking state in the first position and in the conducting state in the second position of the switch, as taught by Alix, to provide a device with a single pump to provide washer fluid to both front and back windshield surfaces.
Response to Arguments
Applicant's arguments filed November 16, 2021 in regards to rejected claims 1, 3 – 5, 7 and 9 – 11 under 35 U.S.C 112(b) have been fully considered but they are persuasive; therefore the rejection has been withdrawn.
Applicant's arguments filed November 16, 2021 in regards to rejected/amended claims 1, 3 – 5, 7 and 9 – 11  under 35 U.S.C 103 have been fully considered but they are not  persuasive; therefore the rejection has been maintained.
Applicant argues that because Jendraszczak is silent as to teaching “an electrical relay that is directly connected to fixed cam follower means” and therefore amended claim 1 is patentable over Jendraszczak and Schauble. 
Examiner respectfully disagrees. Applicant has amended claim 1 to overcome art of record, however, the amendment fails to find support in the specification or in the figures.
Further, applicant fails to provide any criticality in having the electrical relay being directly connected to fixed cam follower means provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine 
Lastly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electrical relay is directly connected to fixed cam follower means, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information     
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723